Citation Nr: 1043011	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-27 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low back 
pain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a right 
knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for gastroesophageal reflux 
disease.

5.  Entitlement to service connection for hallucinations.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1986 to September 
1993.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from May 2005 and November 2007 rating decisions 
by the above Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran provided testimony at an August 2010 Travel Board 
hearing before the undersigned at the RO.  A hearing transcript 
is associated with the claims folder.

In his January 2005 informal claim, the Veteran claimed 
entitlement to service connection for depression and toe fungus, 
the latter of which had previously been denied in a March 1994 
rating decision.  The issues of entitlement to service connection 
for depression and whether new and material evidence has been 
submitted to reopen a claim of service connection for toe fungus 
have been raised by the record, and although the RO sent a letter 
to the Veteran acknowledging his claim of service connection for 
toe fungus in August 2007, the issues have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are referred 
to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  An unappealed March 1994 rating decision denied service 
connection for low back and right knee disorders.

2.  The evidence associated with the claims file subsequent to 
the March 1994 decision was not previously submitted for 
consideration, relates to an unestablished fact necessary to 
establish the claims, and raises a reasonable possibility of 
substantiating the low back and right knee claims.  

3.  Low back disability did not originate in service or until 
years thereafter, and is not otherwise related to service.

4.  Right knee disability did not originate in service or until 
years thereafter, and is not otherwise related to service.

5.  Left knee disability did not originate in service or until 
years thereafter, and is not otherwise related to service.

6.  Gastroesphageal reflux disease did not originate in service 
or until years thereafter, and is not otherwise related to 
service

7.  A disability manifested by hallucinations did not originate 
in service or until years thereafter, and is not otherwise 
related to service.



CONCLUSIONS OF LAW

1.  The March 1994 rating decision, which denied service 
connection for low back and right knee disorders, is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.302 
(2010).  

2.  The evidence received subsequent to the March 1994 rating 
decision is new and material, and the claims for service 
connection for low back and right knee disorders are reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 
(2010).

3.  Low back disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred in 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2010).

4.  Right knee disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred in 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2010).

5.  Left knee disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred in 
service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2010).

6.  Gastroesophageal reflux disease was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1101, 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2010).

7.  Disability manifested by hallucinations was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1101, 1110, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board has identified none.

In February 2005, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claims and its 
duty to assist him in substantiating his claims under the VCAA.  
The letter stated that new and material evidence would be 
required to reopen his claims for service connection for low back 
pain and a right knee disorder, explained the basis for the 
previous denial of those claims, and told him what issues the new 
and material evidence should address.  The letter informed the 
Veteran that VA would assist him in obtaining evidence necessary 
to support his claims, such as medical records, employment 
records, or records from other Federal agencies.  The Veteran was 
advised that it is his responsibility to provide or identify, and 
furnish authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.  A June 2007 letter describes how VA determines 
disability ratings and effective dates.

The Board acknowledges that the content of the February 2005 
letter did not fully comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding 
VA's duty to notify and assist.  However, the Board finds that 
any error in notice is non-prejudicial.  Although the Veteran did 
not receive Dingess notice until after initial adjudication of 
the claim (because the initial May 2005 rating decision occurred 
prior to the Court's ruling in Dingess), it is clear that he was 
provided with the opportunity to participate in the processing of 
his claim so as to render any defect in notice non-prejudicial.  
For example, the May 2005 and November 2007 rating decisions, 
July 2007 and June 2010 SOCs, and April 2010 SSOC explained the 
basis for the RO's action, and the SOCs and SSOC provided him 
with additional 60-day periods to submit more evidence.  In 
addition, the Veteran has demonstrated through his testimony at 
the Board hearing and submission of statements and additional 
evidence that he was aware of the type of evidence required to 
substantiate his claim.  Moreover, the claim was readjudicated in 
the August 2007 SOC after proper notice was sent.  Finally, the 
benefit being sought is not being granted in this case, so the 
Board will not reach the issue of disability rating or effective 
date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Additionally, the 
Veteran has demonstrated knowledge of, and has acted upon, the 
information and evidence necessary to substantiate the pending 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and representative 
had demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has not 
identified any evidence which he would have submitted if Dingess 
notice had been provided earlier.

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs) and private treatment records.  
The Veteran was afforded VA examinations with regard to his right 
knee and back claims in March 2010.  With regard to the Veteran's 
left knee, gastroesophageal reflux disease and hallucination 
claims, the Board finds that VA examinations are not necessary to 
fulfill VA's duty to assist.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, there is no showing of left knee disorder, reflux 
disease or hallucinations during active service, and as explained 
below, the Board finds the Veteran's account of reflux symptoms 
in service to lack credibility.  The Board also finds the 
Veteran's account of multiple parachute jumps in service to lack 
credibility.  In other words, there is no credible evidence of an 
inservice event, injury or disease associated with his claimed 
conditions.  Additionally, there is no documentation of the 
claimed hallucinations, despite the Veteran having received 
psychiatric evaluation.  The Veteran has also offered conflicting 
testimony concerning the onset of the hallucinations, which 
undermines his credibility further on this issue. 

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claims
 
In September 1993, the Veteran raised claims of entitlement to 
service connection for back and right knee disorders.  These 
claims were denied in a March 1994 rating decision.  The Veteran 
did not file a timely appeal.  Consequently, the March 1994 
rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  

In February 2005, the Veteran filed a request to reopen his 
claims for service connection for back and right knee disorders.  
The claims were denied in a May 2005 rating decision that is the 
subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claims is whether new 
and material evidence has been received to reopen the claims.  

It appears that the RO addressed the back and right knee disorder 
claims on the merits in its May 2005 rating decision.  However, 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the issue, 
the initial question before the Board is whether new and material 
evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (eliminating the previous 
requirement of a well-grounded claim).

The evidence of record at the time of the last final March 1994 
rating decision denying the Veteran's claim of entitlement to 
service connection for back and right knee disorders included 
service treatment records (STRs) and a VA examination from 
November 1993.       

The STRs showed treatment for back and right knee pain in May and 
June 1993.  He was diagnosed with back pain and patellofemoral 
syndrome.  The Veteran's June 1993 separation examination report 
noted recurrent back pain, but there was no mention of right knee 
problems.  The November 1993 VA examiner assessed low back and 
right knee pain, as physical examination was normal with the 
exception of tenderness below the patella and some pain on 
extension of the back.   

Based on the above evidence, the claim was denied.  Specifically, 
the RO in March 1994 determined that treatment for back and right 
knee pain in service was transitory in nature and there were no 
permanent residuals found during the VA examination.

Evidence added to the record since the time of the last final 
denial in March 1994 includes private treatment records, a March 
2010 VA examination, and testimony from the Veteran at an August 
2010 Board hearing.  The records of Dr. A. P. show treatment for 
a low back strain with disc disease in 1996, and a Persian Gulf 
War examination conducted in June 2003 resulted in an assessment 
of chronic low back pain and probable retropatellar knee 
syndrome.  The March 2010 VA examiner opined that the Veteran's 
in-service treatment for back and right knee pain was for acute 
discomfort that resolved, and the Veteran did not require any 
additional treatment until 1996 when he had a work-related 
injury.  Thus, the examiner concluded that it was less likely as 
not that the Veteran's current low back and right knee disorders 
were caused or aggravated by active service.  The Veteran 
testified at the Board hearing that he believed that his back 
problems began after a parachute jump, and his knee problems were 
due to repetitive trauma of jumps.  He continued to experience 
back spasms after separation from service, and said that his 
post-service employer attributed the back problems to work, since 
he had episodes of pain that began during work hours.             

The evidence added to the record since the previous March 1994 
denial constitutes new and material evidence.  It addresses the 
existence of a disability, which is an unestablished fact 
necessary to substantiate the claim.  Further, it is not 
redundant, as there have been no previous records containing a 
current diagnosis of a back or knee disorder.  Finally, it does 
raise a reasonable possibility of substantiating the back and 
right knee disorder claims.  Therefore, the Board finds that the 
criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the 
claims are reopened.  

Because the RO considered the merits of the underlying service 
connection claims in the May 2005 rating decision that is part of 
the pending appeal, the Board may proceed with appellate review 
at this time without prejudicing the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).  

III.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.   
38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Low Back Pain

The Veteran contends that his back pain began the morning after a 
parachute jump and a ruck march at Fort Bragg in 1993.  The next 
morning as he was getting out of bed, he collapsed to the floor 
and did not make formation.  However, he stated in his January 
2005 letter that he did not go to sick call.  Instead, his 
platoon sergeant allowed him to hang back during physical 
training.  

The Veteran's STRs show complaints of back pain for 8 days in May 
1993.  The Veteran stated he was participating in a road march, 
and the next morning when he woke up, he fell to his knees and 
had back pain.  On examination, there was tenderness to palpation 
at L4-L5 and difficulty with full extension.  A straight leg 
raising test was negative.  The doctor assessed back pain and 
prescribed Motrin.  

A month later, in June, the Veteran stated that his back still 
hurt and requested an x-ray.  He said the pain recurred after 
playing basketball a week prior.  He felt pain when he was seated 
and when he put his head down.  The Veteran was able to touch his 
toes and put his arms above his head, but felt pain when he 
crossed his arms above his head.  There was no muscle spasm, 
crepitus, edema, or point tenderness.  The doctor assessed a 
muscle strain and prescribed warm wet soaks and Motrin.  

Later that month, the Veteran continued to complain of back pain.  
It was noted that the back pain was secondary to a ruck march in 
May.  On physical examination, there was no deformity noted, full 
range of motion, and no spasm or tenderness to palpation.  A 
straight leg raising test was negative, and muscle strength was 5 
out of 5.  The doctor assessed back pain and recommended 
exercises.  

On his June 1993 separation examination, the Veteran checked 
"yes" next to recurrent back pain on his Report of Medical 
History, and the examiner noted that the Veteran had injured his 
low back in May 1993, and that he went to the medical clinic for 
7 days and medicine was prescribed.  However, there were no 
documented residuals on physical examination.  

Following separation from service, the Veteran was afforded a VA 
examination in November 1993, as mentioned above.  The Veteran 
stated that he had a spontaneous onset of low back pain after 
getting out of bed in May 1993.  There was no history of trauma 
or injury, but the Veteran said that he had been on a road march 
2 days prior to the onset of the pain.  He had low back pain for 
2 weeks, and then it decreased.  However, he continued to 
experience intermittent soreness in his lower back which was 
worse with bending of his head and lying in bed.  He took no 
medications for his current symptoms, and had not sought any 
treatment for his back problems.  On physical examination, the 
Veteran had normal posture, and there was no fixed deformity.  
The musculature of the back was normal without tenderness or 
spasm.  Range of motion testing revealed flexion to 90 degrees, 
extension to 10 degrees with pain, left and right lateral flexion 
to 40 degrees, and rotation to the left and right to 55 degrees 
with pain.  The examiner assessed low back pain.

The Veteran stated in a January 2005 letter that his first post-
service back spasm occurred in 1994,but that it wasn't very 
severe and he was still able to walk.  The next episode of back 
pain occurred in 1996 and it began while he was at work.  He 
squatted to pick up supplies weighing less than 5 pounds and 
collapsed to the floor.  He went to the emergency room and 
received 2 shots of Demerol and was prescribed bed rest.

Records show that in April 1996, the Veteran had sharp pain in 
his low back while bending over to pick up a light object at 
work.  A workers' compensation claim was opened, and he sought 
treatment with Dr. A. P., who noted that he had never had back 
problems in the past.  There were no muscle spasms, although the 
Veteran had tenderness over the lumbar musculature.  The doctor 
assessed a low back strain.  Dr. A. P. continued to treat the 
Veteran for low back problems through May, and noted that an x-
ray showed mild disc changes which may or may not have been 
related to the accident.  By mid-May 1996, the doctor noted that 
the Veteran was almost back to normal and could return to full 
duty work after 2 days.  

In June 2003, the Veteran underwent a Persian Gulf War 
examination and chronic low back pain was assessed.  

A January 2005 letter from Sturbridge Chiropractic lists the 
Veteran's diagnoses as displacement cervical intervertebral disc 
syndrome, kyphosis, multi-thoracic vertebral subluxation, 
lumbalgia, and facet syndrome.  The Veteran received chiropractic 
treatment at this facility from May 2004 to September 2004.

The Veteran was afforded a VA examination in March 2010.  He was 
unable to specifically recall any back injury in service.  The 
Veteran stated he treated with a chiropractor, Dr. A. P., in 
1996, but had not sought treatment for his back pain since then.  
Currently, he had constant, throbbing pain in his lower back with 
no lower extremity radiation.  He had flare-ups of pain once a 
month which lasted 12 to 20 hours.  Prolonged sitting and lifting 
increased his pain.  He used over-the-counter medication for pain 
relief.  On physical examination, flexion was to 65 degrees, 
extension to 25 degrees, lateral bending to 30 degrees, right 
lateral rotation to 45 degrees, and left lateral rotation to 35 
degrees.  All major muscle groups in both lower extremities were 
grade 5 out of 5.  There was some diminution of sensation in the 
L5 dermatome on the right.  The remainder of sensation in both 
lower extremities was normal.  There were some paraspinal spasms 
bilaterally, and the Veteran complained of tenderness in the 
lumbosacral region.  X-rays showed some diminution of the disc 
space at L5-S1, but the normal lordotic curve was maintained and 
there was no further evidence of any degenerative process.  The 
examiner assessed mild degenerative disc disease at L5-S1.  The 
examiner noted treatment for low back pain in service in May 
1993, with a negative physical examination at follow-up a month 
later.  Thus, the examiner opined that the Veteran experienced 
discomfort of an acute nature after exerting himself in a march.  
There was no reference in his service records of a back injury 
due to parachute jumping.  The Veteran had an acute process which 
resolved, and he did not require any additional treatment for his 
back until 1996 when he sustained a work-related injury.  
Therefore, the examiner opined that it was less likely as not 
that the Veteran's low back condition was caused or aggravated by 
active service.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a finding that the Veteran's current low back 
disorder is related to active service.

First, the Board finds that the back disorder is not presumed to 
have originated in service under 38 C.F.R. §§ 3.307, 3.309, as 
there is no evidence that symptoms of arthritis in the back were 
manifested either during service or during the applicable one-
year presumptive period after service separation.  Further, there 
is no radiographic evidence of arthritis during service or within 
the year following his separation.  

Next, continuity of the disorder has not been established by the 
evidence.  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced; for example, he is 
competent to discuss his current back pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  Specifically, 
in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's back pain is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  The Veteran's service records show treatment 
for low back pain in May 1993, with a negative physical 
examination a month later.  Following service, although the 
Veteran stated he experienced an episode of back pain in 1994, 
there was no documentation of complaints or treatment for back 
pain until 1996, several years following his separation from 
service and after a work-related injury.  Additionally, Dr. A. P. 
noted at that time that the Veteran had no prior back problems.  
While he is clearly sincere in his beliefs, in light of these 
factors, the Veteran's current statements to the effect that he 
has experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  Therefore, the 
absence of documented complaints or treatment for several years 
following his military discharge, combined with the 1996 injury 
at work and Dr. A. P.'s notation that the Veteran had no prior 
back problems, is more probative than his current recollection as 
to symptoms experienced in the distant past.  See Curry v. Brown, 
7 Vet. App. 59 (1994).  Moreover, the March 2010 VA examiner 
opined that the current back problems were not related to the 
incident in service for which he was treated for back pain.  
Accordingly, continuity of symptomatology is not established by 
either the competent evidence or the Veteran's own statements.
    
Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for low back pain, the 
benefit-of-the-doubt doctrine is inapplicable and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53 (1990). 

2.  Right Knee Disorder

Next, the Veteran contends that he has a current right knee 
disorder that is related to active service.  Specifically, he 
believes that the impact of repetitive parachute jumping caused 
trauma to his knees.

The Veteran's STRs show that he sought treatment for right knee 
pain in May 1993.  He stated that the pain had begun 8 days 
prior, the morning after a road march.  He fell to his knees upon 
waking up, and his legs felt weak.  However, he said he had knee 
pain for the past 2 years.  On physical examination, the 
infrapatellar aspect of the right knee was tender to palpation, 
but there was no swelling, redness, crepitus, or laxity.  The 
doctor assessed infrapatellar bursitis.  

In June 1993, the Veteran complained of continued knee pain.  It 
was noted that his knee pain was secondary to running.  The knee 
was tender to touch, and there was crepitus.  However, there was 
no swelling or discoloration, and McMurray's sign was negative.  
There was no edema, erythema, or joint line tenderness.  However, 
there was patellar grind and a positive apprehension test.  The 
doctor assessed patellofemoral syndrome.  The Veteran's 
separation examination conducted the same month is negative for 
any mention of knee problems.  

Following separation from service, at the November 1993 VA 
examination, the Veteran stated that he began having right knee 
pain 2 years ago.  There was no history of trauma or injury to 
the knee joint.  Currently, he had intermittent throbbing right 
knee pain which was increased with running or walking up stairs.  
He occasionally experienced swelling of the knee.  On physical 
examination, there was tenderness with firm pressure below the 
patella.  There was no swelling or joint deformity present.  The 
knee had full range of motion.  There was no laxity of the 
collateral ligaments.  The knee was stable with a negative drawer 
sign.  The examiner assessed right knee pain.

A June 2003 Persian Gulf War examination resulted in an 
assessment of probable retropatellar syndrome of the knees.  

At the March 2010 VA examination, the Veteran stated that no x-
rays had been taken of his knees until 3 or 4 years prior at 
Tuskegee.  He had constant throbbing pain in the right knee with 
flare-ups every 2 days that lasted 30 to 45 minutes.  Bending and 
squatting increased his knee pain.  He had not been prescribed 
medication and he no limitations on his ability to walk.  On 
physical examination, the Veteran was able to fully extend to 0 
degrees and flex to 110 degrees.  There was no medial, lateral, 
anterior, or posterior instability.  The Veteran had some 
tenderness medially.  There was no joint swelling, heat, or 
redness present.  McMurray's sign was negative.  There was no 
scarring, crepitus, or patellofemoral pain noted.  X-rays of the 
right knee revealed minimal narrowing medially, and was otherwise 
negative for any bone, joint, or soft tissue abnormality.  The 
examiner assessed minimal findings of degenerative joint disease 
of the right knee and opined that it was less likely as not that 
the Veteran's present right knee condition was caused or 
aggravated by his military service.  The examiner stated that, 
based on his review of the Veteran's service records, the right 
knee complaints in service were acute in nature and had resolved, 
noting the negative physical examination in June 1993.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a finding that the Veteran's current right 
knee disorder is related to active service.

The Board finds that the knee disorder is not presumed to have 
originated in service under 38 C.F.R. §§ 3.307, 3.309, as there 
is no evidence that symptoms of arthritis in the knee were 
manifested either during service or during the applicable one-
year presumptive period after service separation.  Further, there 
is no radiographic evidence of arthritis during service or within 
the year following his separation.  

Next, continuity of the disorder has not been established by the 
evidence.  As above, the Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current knee pain and 
other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 
(1994).  Moreover, the Federal Circuit Court has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson, 581 F.3d 
1313 (2009).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's knee pain is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  The Veteran's service records show treatment 
for right knee pain in May 1993, with a negative physical 
examination a month later.  Following service, there was no 
documentation of complaints or treatment for knee pain until 
2003, 10 years following his separation from service.  While he 
is clearly sincere in his beliefs, in light of these factors, the 
Veteran's current statements to the effect that he has 
experienced continuous symptomatology since active service, while 
competent, are not deemed to be credible.  Therefore, the absence 
of documented complaints or treatment for 10 years following his 
military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  See 
Curry, 7 Vet. App. 59 (1994).  Moreover, the March 2010 VA 
examiner opined that the current right knee problems were not 
related to active service.  Accordingly, continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.
    
Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for right knee pain, 
the benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53 (1990). 

3.  Left Knee Disorder

The Veteran also claims that he has a current left knee disorder 
that was incurred in active service as a result of the impact of 
repetitive parachute jumps.  His STRs, including his June 1993 
separation examination report, are negative for any complaints of 
or treatment for left knee pain.  The Veteran was a petroleum 
supply specialist in service, with no awards or decorations 
denoting repeated parachute jumps.

Following separation from service, the Veteran did not report 
left knee pain at the November 1993 VA examination.  
Additionally, physical examination of the left knee was normal, 
with full range of motion and no joint swelling or deformity.  

The first documentation of left knee problems is the June 2003 
Persian Gulf War examination at which the Veteran was assessed 
with probable retropatellar syndrome of the knees.  However, 
there is no other documentation of treatment for or complaints of 
left knee problems.

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of service connection for a left knee 
disorder.   

As above, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that 
symptoms of arthritis in the knee were manifested either during 
service or during the applicable one-year presumptive period 
after service separation.  Further, there is no radiographic 
evidence of arthritis during service or within the year following 
his separation.  

The Board points out that there is no credible evidence of a 
precipitating knee injury in service.  The Veteran did not serve 
in a military occupational specialty requiring multiple parachute 
jumps.  His awards and decorations do not suggest he participated 
in multiple parachute jumps.  The Board finds his account of such 
jumps to lack credibility.

Moreover, continuity of symptoms has not been established by the 
evidence.  As above, the Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his current knee pain and 
other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 
(1994).  Moreover, the Federal Circuit Court has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson, 581 F.3d 
1313 (2009).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's knee pain is capable of lay 
observation, and thus his statements constitute competent 
evidence.  The Board must now consider the credibility of such 
evidence.  The Veteran's service records are negative for any 
manifestation of left knee problems.  Following service, there 
was no documentation of complaints or treatment for knee pain 
until 2003, 10 years following his separation from service.  
While he is clearly sincere in his beliefs, in light of these 
factors, the Veteran's current statements to the effect that he 
has experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  Therefore, the 
absence of documented complaints or treatment for 10 years 
following his military discharge is more probative than his 
current recollection as to symptoms experienced in the distant 
past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there are no 
competent opinions relating any left knee disorder to active 
service.  Accordingly, continuity of symptomatology is not 
established by either the competent evidence or the Veteran's own 
statements.
    
Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a left knee 
disorder, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


4.  Gastroesophageal Reflux Disease

The Veteran contends that he has reflux disease that is related 
to active service.  Specifically, he testified at the August 2010 
Board hearing that he got sick after he took the Anthrax pills 
they were given during Desert Storm.  He described an allergic 
reaction, stating that he got cold and started sweating, shaking, 
and vomiting.  He was taken to sick bay where they took his 
temperature but did not administer any kind of treatment or 
medication.  After an hour, his symptoms started to subside.  

The Veteran's STRs do not document any symptoms or diagnosis of 
reflux disease.  However, the Veteran's immunizations chart shows 
that he received an prophylactic drug for Anthrax in February 
1991.  

Following separation from service, the first documentation of 
treatment for reflux symptoms was in December 1998.  The Veteran 
sought treatment with Dr. L. R. for chest pain that was 
exacerbated by ingestion of certain foods.  The doctor noted that 
the Veteran denied any similar problem in the past, and assessed 
an esophageal ulcer, confirmed by a barium x-ray.  

The Veteran was diagnosed with gastroesophageal reflux disease at 
the June 2003 Persian Gulf War examination.

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of service connection for 
gastroesophageal reflux disease.  As above, the Board 
acknowledges that the Veteran is competent to give evidence about 
what he experienced; for example, he is competent to discuss his 
chest pain and other experienced symptoms.  See, e.g., Layno, 6 
Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has 
held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such as a 
diagnosis.  Specifically, in Jandreau, 492 F.3d 1372 (Fed. Cir. 
2007), the Federal Circuit commented that competence to establish 
a diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson, 581 F.3d 
1313 (2009).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's chest pain and indigestion are 
found to be capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider the 
credibility of such evidence.  The Veteran's service records are 
negative for any manifestation of reflux disease or related 
symptoms.  This undermines his credibility as to the symptoms he 
reports occurred in service because he specifically indicated 
that he was treated for his complaints.  The service treatment 
records appear complete on their face, and do not corroborate the 
Veteran's assertion that he received treatment for a reaction to 
inoculations in service.  Following service, there was no 
documentation of complaints or treatment for symptoms of reflux 
disease until 1998, 5 years following his separation from 
service.  While he is clearly sincere in his beliefs, in light of 
these factors, the Veteran's current statements to the effect 
that he has experienced continuous symptomatology since active 
service, while competent, are not deemed to be credible.  
Therefore, the absence of documented complaints or treatment for 
5 years following his military discharge is more probative than 
his current recollection as to symptoms experienced in the 
distant past.  See Curry, 7 Vet. App. 59 (1994).  Moreover, there 
are no competent medical opinions relating the Veteran's 
gastroesophageal reflux disease to active service.  Accordingly, 
continuity of symptomatology is not established by either the 
competent evidence or the Veteran's own statements.
    
Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for gastroesophageal 
reflux disease, the benefit-of-the-doubt doctrine is inapplicable 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).
 
5.  Hallucinations

The Veteran contends that he has hallucinations that are related 
to active service.  At the August 2010 Board hearing, the Veteran 
testified that he sees shadows of people on occasion, and that 
the hallucinations began shortly before he separated from 
service.  He said that he had never sought treatment for the 
hallucinations.

The Veteran's STRs are negative for any complaints or reports of 
hallucinations.  Moreover, there is no post-service documentation 
of hallucinations.  The Veteran underwent a psychological 
evaluation with Dr. D. B. in September 1997 and was diagnosed 
with acute stress.  However, there was no mention of 
hallucinations in the report.  

The Veteran testified before a decision review officer that the 
hallucinations began after service.  At his hearing before the 
undersigned, he was more equivocal, suggesting at one point that 
they began toward the end of service, and at another point 
indicating that they began shortly after service.

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of service connection for 
hallucinations.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his hallucinations and other 
experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  Specifically, 
in Jandreau, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See also Davidson, 581 F.3d 1313 (2009).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's hallucinations are found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  The Veteran's service records are negative for 
any manifestation of hallucinations or other mental health 
problems.  He has offered conflicting testimony concerning the 
onset of the hallucinations, and this undermines his credibility.  
Following service, there is no documentation of hallucinations.  
He has been evaluated for psychiatric complaints, but was not 
found to have hallucinations or a disorder manifested by 
hallucinations.  In light of the absence of any post-service 
records documenting complaints or findings of a disorder 
manifested by hallucinations, and given his conflicting 
testimony, the Board finds that Veteran's current statements 
concerning hallucinations to lack credibility.
    
Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for hallucinations, 
the benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53 (1990). 
 



ORDER

Service connection for low back pain is denied.  

Service connection for a right knee disorder is denied.  

Service connection for gastroesophageal reflux disease is denied.

Service connection for hallucinations is denied.  





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


